Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
This action is a corrected Non-Final Rejection correcting the double patenting issue missing from the Non-Final Rejection mailed 03/03/2021. A new period for reply has been established as detailed in the accompanying PTO-326 form.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/619,720. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of application 16/619,720 recites the same limitations as instant claim 1, except claim 1 of 16/619,720 requires the belt cords of the auxiliarly belt layer to have an angle in the range of from 30° to 90° with respect to a tire circumferential direction and the instant claim 1 requires the angle to be from 0° to 45°. The angle of the copending application 16/619,720 overlaps with the instant claim 1 range of 0° to 45°. Overlapping ranges are a prima facie case of obviousness (See MPEP §2144.05) and thus the claims are not patentably distinct.

Dependent claim 2 of the instant application recites the same limitations as dependent claim 2 of the copending application 16/619,720. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazono (WO 2016/190152) (all citations to English equivalent US 2018/0134085).
14 toroidally extending from one bead portion to another bead portion [Paragraph 0039], and a spiral cord layer 3 disposed tire-radially outside a crown portion of the carcass and including an upper layer and a lower layer formed by spirally winding reinforcing cords [Figure 4, Paragraph 0022], wherein a cap layer 18a (auxiliary belt layer) is disposed tire-radially outside the spiral cord layer [Figure 4, Paragraph 0045].
	Miyazono does not specifically recite the cap layer 18a (auxiliary belt layer) being disposed at an angle of between 10°-45° with respect to the circumferential direction of the tire; however, Miyazono does teach that an inclination angle of the reinforcing cords of extra belt layers is preferably 10° or larger, encompassing the claimed range of 10°-45° [Paragraph 0044]. Encompassing ranges are a prima facie case of obviousness. See MPEP §2144.05.

Regarding claim 2, Miyazono further discloses [Figures 1-4] a core material cord layer 2 (core cord layer) disposed between the upper layer and lower layer of the spiral cord layer [Figure 1, Paragraph 0022].

Regarding claim 3, Miyazono further discloses [Figures 1-4] the inclination angle of the reinforcing metal cords 2a (core cords) in the core material cord layer 2 (core cord layer) with respect to the tire circumferential direction is in a range of 40°-90°, identical to the claimed range of 40°-90° [Paragraph 0023].

Regarding claim 4, Miyazono further discloses [Figures 1-4] an angle of the reinforcing cords 3a in the spiral cord layer 3 with respect to the tire circumferential direction is in a range most preferably from 15°-30°, lying within the claimed range of from 12°-90° [Paragraph 0027].

3a in the spiral cord layer 3 with respect to the tire circumferential direction is in a range most preferably from 15°-30°, lying within the claimed range of from 12°-90° [Paragraph 0027].

Regarding claim 6, Miyazono further discloses [Figures 1-4] an angle of the reinforcing cords 3a in the spiral cord layer 3 with respect to the tire circumferential direction is in a range most preferably from 15°-30°, lying within the claimed range of from 12°-90° [Paragraph 0027].

Conclusion
Imamiya (JP 2004-074826) discloses a pneumatic tire comprising a spiral belt having an upper and lower layer, with a core cord layer lying between the two spiral belt layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK E ODOM whose telephone number is (571)272-2340.  The examiner can normally be reached on M-F 730am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/JACK EDMONDSON ODOM/Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN B WHATLEY/Supervisory Patent Examiner, Art Unit 1749